HEDRICK, Judge.
Judgment on the pleadings is appropriate when all the material allegations of fact are admitted in the pleadings and only questions of law remain. Ragsdale v. Kennedy, 286 N.C. 130, 137, 209 S.E. 2d 494, 499 (1974). All facts and permissible inferences must be viewed in the light most favorable to the nonmoving party. Id.
Plaintiff contends the pleadings raise a factual issue as to whether she has a claim for relief under G.S. 97-6.1. That statute provides in pertinent part:
(a) No employer may discharge or demote any employee because the employee has instituted or caused to be instituted, in good faith, any proceeding under the North Carolina Workers’ Compensation Act, or has testified or is about to testify in any such proceeding.
(b) Any employer who violates any provision of this section shall be liable in a civil action for reasonable damages suffered by an employee as a result of the violation, and an employee discharged or demoted in violation of this section shall be entitled to be reinstated to his former position. The burden of proof shall be upon the employee.
(e) The failure of an employer to continue to employ, either in employment or at the employee’s previous level of employment, an employee who receives compensation for permanent disability, total or partial, shall in no manner be deemed a violation of this section.
The trial court granted judgment on the pleadings because both the complaint and answer asserted that plaintiff had received permanent partial disability compensation, thereby barring her statu*802tory claim under G.S. 97-6.1(e). North Carolina does not recognize a claim for relief apart from G.S. 97-6.1 for a discharge in retaliation for filing a workers’ compensation claim. Dockery v. Table Co., 36 N.C. App. 293, 244 S.E. 2d 272, disc. rev. denied, 295 N.C. 465, 246 S.E. 2d 215 (1978).
Plaintiff argues that G.S. 97-6.1(e) has no application to this case since the words “to continue” only apply where the employment relationship continued from the time of injury to the time of compensation. Her complaint alleges that her employment was not continuous from the time of her injury to the time she received her permanent disability settlement.
No reasonable construction of G.S. 97-6.1(e) supports plaintiffs argument. The disputed factual issue of whether she was discharged prior to her September rehiring and firing is not material to her claim for relief. The plain and unambiguous language of G.S. 97-6.1 allows an employer to discharge an employee who has received permanent disability compensation without being liable under G.S. 97-6.1(a) and (b) for retaliatory discharge. To state that the employment relationship must have been continuous from injury to compensation before the employer is entitled to the protection of G.S. 97-6.1(e) is to read words and meaning into the statute that were not stated or intended by the legislature. The allegation in plaintiffs complaint that she has received permanent partial disability compensation creates an insurmountable bar for any recovery under the statute.
Affirmed.
Judges Whichard and Eagles concur.